DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 24 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibuya et al. (U.S. Publication No. 2013/0012145).
Claim 21: Shibuya (fig. 1) discloses a device, comprising: at least one row of protruding metal features (4) on a dielectric layer (1) positioned under first and second waveguide feeds (3) on at least 2 sides of a Tx radiating structure and an Rx radiating structure configured to create a waveguiding wall structure (para. [0025]) for directing signals from the Tx radiating structure through the second waveguide feed to a second antenna (output antenna, fig. 1) from a first antenna (input antenna, fig. 1) through the first waveguide feed to the Rx radiating structure.
Claim 24: Shibuya discloses wherein the protruding metal features are spaced apart (fig. 4 shows hollow pillar 4 of transmission spaced apart from hollow pillar 4 of reception).
Claim 27: Shibuya discloses wherein the protruding metal features are wire loops (fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Shibuya et al. in view Seok et al. (U.S. Patent No. 9,356,352).
Claims 25 and 26: Shibuya fails to disclose wherein the protruding metal features are solder ball/stud bumps; however, Seok discloses wherein the protruding metal features are solder ball/stud bumps (201-03 to 201-22, fig. 4). The courts have held that the simple substitution of one known element for another to obtain predictable results is considered obvious.  It would have been obvious to one of ordinary skill in the art to have substituted the hollow pillars 4 of Shibuya with the solder balls/stud bumps 201 of Seok in order to have provided the predictable result of guiding the wave to and from the antenna. 

Allowable Subject Matter
Claims 1-19 are allowed.

Response to Arguments
Applicant's arguments filed December 20, 2021 have been fully considered but they are not persuasive.  
On pages 8-9 of the Remarks, Applicant contends Shibuya fails to disclose “at least one row of protruding metal features on a dielectric layer positioned under first and second waveguide feeds on at least 2 sides of a Tx radiating structure and an Rx radiating structure configured to create a waveguiding wall structure for directing signals from the Tx radiating structure through the second waveguide feed to a second antenna from a first antenna through the first waveguide feed to the Rx radiating structure”, as required by Claim 21.  The Examiner respectfully disagrees with Applicant. 
In response, the claim is overly broad and only requires two protruding metal features, said protruding metal features having some part on at least 2 sides of a Tx radiating structure and an Rx radiating structure.  As shown in figure 4, for example, Shibuya discloses two protruding metal features (4), parts of which extend on at least 2 sides of a Tx radiating structure and an Rx radiating structure. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert Karacsony/          Primary Examiner, Art Unit 2845